DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 07 January 2021, was filed after the mailing date of the patent application on 19 June 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
The drawings, received on 19 June 2019, are acceptable for examination.

Response to Arguments
Applicant’s arguments with respect to claims 7, 9, 11, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments regarding the rejection of Claim 8 and Claim 10 have been fully considered and are not persuasive. 
Remarks, 02 February 2021, Dependent claims 8 and 10).
Examiner respectfully disagrees.
Here, the issue is whether the recited claims indicate that “that the CSI-IM setting is for the first time configured separately of the CSI-RS configuration information on the downlink message to generate the CSI report” (Remarks, 02 February 2021, Dependent claims 8 and 10).  Examiner reminds Applicant that “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Examiner notes that the features (e.g. separate configuration of the CSI-IM setting) upon which Applicant relies to distinguish the claims from the reference are not recited in the rejected Claim.  Examiner respectfully suggests amending to indicate that the reception/transmission of the CSI-IM setting occurs in a separate transmission after transmission of “a configuration of a reference signal (RS) resource, a configuration of a time domain operation for the RS resource, and a configuration of channel state information CSI reporting”.

Claim Rejections - 35 USC § 103
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi et al. (US 20180062724 A1 using the provisional filing date of 28 November 2016 corresponding to U.S. Provisional Application 62/426,925; hereinafter referred to as “Onggosanusi”) in view of Onggosanusi et al. (US 20190273546 A1 using the provisional filing date of 23 August 2016 .
Regarding Claim 7, Onggosanusi discloses a terminal device for communicating with a base station device, comprising: 
reception circuitry (¶97-106 & Fig. 3A, Onggosanusi discloses a user equipment (UE) comprising a transceiver) to receive, from the base station device, a configuration of a reference signal (RS) resource (¶335 & Fig. 13 (1301) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses reception, by the UE from a transmission/reception point (TRP), of channel state information (CSI) configuration information.  ¶252, Onggosanusi further discloses that the CSI configuration information configures time and/or frequency pattern resources for CSI RS), a configuration of a time domain operation for the RS resource (¶335 & Fig. 13 (1301) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses reception, by the UE from a transmission/reception point (TRP), of channel state information (CSI) configuration information.  ¶252, Onggosanusi further discloses that the CSI configuration information configures the time domain CSI-RS patterns by indicating where the CSI-RSs are located), and a configuration of channel state information (CSI) reporting (¶335 & Fig. 13 (1304) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi further discloses that the CSI configuration information configures at least a uplink (UL) channel that is used by the UE to report CSI); 
measurement circuitry (¶97-106 & Fig. 3A | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses a user equipment (UE) comprising a processor 325 and RX Processing Circuitry 325) configured to perform measurement for CSI (¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI); and 
transmission circuitry (¶97-106 & Fig. 3A, Onggosanusi discloses a user equipment (UE) comprising a transceiver) configured to perform reporting of the CSI to the base station device (¶335 & Fig. 13 (1304) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of reporting the CSI via the UL channel); wherein 
the configuration of the time domain operation for the RS resource indicates one time domain operation among multiple types of time domain operations (¶335 & Fig. 13 (1301) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses reception, by the UE from a transmission/reception point (TRP), of channel state information (CSI) configuration information.  ¶252, Onggosanusi further discloses that the CSI configuration information configures a time domain CSI-RS pattern of a plurality of time domain CSI-RS patterns by indicating where the CSI-RSs are located); 
the measurement circuitry (¶97-106 & Fig. 3A, Onggosanusi discloses a user equipment (UE) comprising a processor 325 and RX Processing Circuitry 325) performs channel measurement for the CSI (¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI) based on the configuration of the RS resource and the configuration of the time domain operation for the RS resource (¶252 & ¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI based upon previously received CSI configuration information indicating time domain information regarding CSI RSs); 
the reporting of the CSI is performed based on the configuration of the CSI reporting (¶13 | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses that the CSI report is based upon the CSI configuration information); 
the configuration of the CSI reporting includes (i) an indicator indicating one time domain operation among multiple types of time domain operations (¶252 | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi further discloses that the CSI configuration information comprises information indicating a particular time domain CSI-RS pattern of a plurality of time domain CSI-RS patterns) and 
(ii) an index of the configuration of the RS resource (¶213 | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi further discloses a plurality of reference signal (RS) settings indicating by an index) and an index of the configuration of the CSI reporting (¶128 | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi further discloses an index corresponding to CSI reporting).
However, Onggosanusi does not explicitly disclose when the configuration of the time domain operation for the RS resource indicates a semi-persistent transmission, the RS resource is activated by a bitmap in a MAC Control Element and the indicator included in the configuration of the CSI reporting is an indication of either semi-persistent or an aperiodic transmission.
Onggosanusi2 teaches when the configuration of the time domain operation for the RS resource indicates a semi-persistent transmission, the RS resource is activated by a bitmap in a ¶160 & Fig. 8A( 820) & Claim 11 & ¶134-135 | Application 62/378,272: Pgs. 19-20: Combination Between Semi-static CSI-RS Resource Configuration, Activation/Deactivation CSI-RS Configuration and Dynamic CSI-RS Resource Selection & Fig. 12 (1220), Onggosanusi2 discloses activating a channel state information reference signal (CSI-RS) resource using a bitmap included in a medium access control (MAC) control element (CE).  Onggosanusi further discloses that resource configuration indicates a semi-persistent activation using aperiodic CSI-RS reporting).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Onggosanusi by requiring the RS resource is activated by a bitmap in a MAC Control Element and the indicator included in the configuration of the CSI reporting is an indication of either semi-persistent or an aperiodic transmission when the configuration of the time domain operation for the RS resource indicates a semi-persistent transmission as taught by Onggosanusi2 because the amount of signalling overhead for CSI-RS selection/reselection is reduced (Onggosanusi, ¶160 & Fig. 8A( 820) & Claim 11 & ¶134-135 | Application 62/378,272: Pgs. 19-20).
Regarding Claim 8, Onggosanusi discloses the terminal device of claim 7.
 Onggosanusi further discloses the reception circuitry (¶97-106 & Fig. 3A, Onggosanusi discloses a user equipment (UE) comprising a transceiver) receives, from the base station device, a configuration of an interference measurement (IM) resource (¶252 | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi further discloses that the CSI configuration information configures at least K channel state information reference signals (CSI-RS) over time-frequency resources.  Examiner correlates time-frequency resources, to which CSI-RS have been scheduled, as "interference measurement (IM) resources"), and a configuration of a time domain operation for the IM resource (¶335 & Fig. 13 (1301) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses reception, by the UE from a transmission/reception point (TRP), of channel state information (CSI) configuration information.  ¶252, Onggosanusi further discloses that the CSI configuration information configures the time domain CSI-RS patterns by indicating where the CSI-RSs are located), and 
the measurement circuitry (¶97-106 & Fig. 3A | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses a user equipment (UE) comprising a processor 325 and RX Processing Circuitry 325) performs interference measurement for the CSI (¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI) based on the configuration of the IM resource (¶252 & ¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI based upon previously received CSI configuration information indicating time-frequency resources corresponding to the CSI RSs), and the configuration of the time domain operation for the IM resource (¶252 & ¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI based upon previously received CSI configuration information indicating time domain information regarding CSI RSs).

transmission circuitry (¶107-115 & Fig. 3B, Onggosanusi discloses a base station (BS) comprising a transceiver 372) to transmit, to the terminal device, a configuration of a reference signal (RS) resource (¶335 & Fig. 13 (1301), Onggosanusi discloses transmission, by the base station to the UE, of channel state information (CSI) configuration information.  ¶252, Onggosanusi further discloses that the CSI configuration information configures frequency resources of at least K channel state information reference signals (CSI-RS) where K is greater than 1), a configuration of a time domain operation for the RS resource (¶335 & Fig. 13 (1301), Onggosanusi discloses transmission, by the base station to the UE, of channel state information (CSI) configuration information.  ¶252, Onggosanusi further discloses that the CSI configuration information configures the time domain CSI-RS patterns by indicating where the CSI-RSs are located), and a configuration of channel state information (CSI) reporting (¶335 & Fig. 13 (1304), Onggosanusi further discloses that the CSI configuration information configures at least a uplink (UL) channel that is used by the UE to report CSI); and 
reception circuitry (¶107-115 & Fig. 3B, Onggosanusi discloses a base station (BS) comprising a transceiver 372) to perform reception of a CSI from the terminal device (¶335 & Fig. 13 (1304), Onggosanusi discloses performance, by the UE, of reporting the CSI via the UL channel); 
wherein 
the configuration of the time domain operation for the RS resource indicates one time domain operation among multiple types of time domain operations (¶335 & Fig. 13 (1301) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses reception, by the UE from a transmission/reception point (TRP), of channel state information (CSI) configuration information.  ¶252, Onggosanusi further discloses that the CSI configuration information configures a time domain CSI-RS pattern of a plurality of time domain CSI-RS patterns by indicating where the CSI-RSs are located); 
channel measurement for the CSI  is performed by the terminal device (¶335 & Fig. 13 (1302->1303), Onggosanusi discloses performance, by the UE, of a measurement of the CSI) based on the configuration of the RS resource and the configuration of the time domain operation for the RS resource (¶252 & ¶335 & Fig. 13 (1302->1303), Onggosanusi discloses performance, by the UE, of a measurement of the CSI based upon previously received CSI configuration information indicating time domain information regarding CSI RSs); 
the reception of the CSI is performed based on the configuration of the CSI reporting (¶13, Onggosanusi discloses that the CSI report is based upon the CSI configuration information); 
the configuration of the CSI reporting includes (i) an indicator indicating one time domain operation among multiple types of time domain operations (¶252, Onggosanusi further discloses that the CSI configuration information configures the time domain CSI-RS patterns by indicating where the CSI-RSs are located.  Here, an indication of the time domain of the CSI-RS pattern would indicate at least one time occurrence of the CSI-RS) and (ii) the configuration of the CSI reporting includes an index of the configuration of the RS resource (¶213, Onggosanusi further discloses a plurality of reference signal (RS) settings indicating by an index) and an index of the configuration of the CSI reporting (¶128, Onggosanusi further discloses an index corresponding to CSI reporting).
However, Onggosanusi does not explicitly disclose when the configuration of the time domain operation for the RS resource indicates a semi-persistent transmission, the RS resource is activated by a bitmap in a MAC Control Element and the indicator included in the configuration of the CSI reporting is an indication of either semi-persistent or an aperiodic transmission.
Onggosanusi2 teaches when the configuration of the time domain operation for the RS resource indicates a semi-persistent transmission, the RS resource is activated by a bitmap in a MAC Control Element and the indicator included in the configuration of the CSI reporting is an indication of either semi-persistent or an aperiodic transmission (¶160 & Fig. 8A( 820) & Claim 11 & ¶134-135 | Application 62/378,272: Pgs. 19-20: Combination Between Semi-static CSI-RS Resource Configuration, Activation/Deactivation CSI-RS Configuration and Dynamic CSI-RS Resource Selection & Fig. 12 (1220), Onggosanusi2 discloses activating a channel state information reference signal (CSI-RS) resource using a bitmap included in a medium access control (MAC) control element (CE).  Onggosanusi further discloses that resource configuration indicates a semi-persistent activation using aperiodic CSI-RS reporting).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Onggosanusi by requiring the RS resource is activated by a bitmap in a MAC Control Element and the indicator included in the configuration of the CSI reporting is an indication of either semi-persistent or an aperiodic transmission when the configuration of the time domain operation for the RS resource indicates a semi-persistent transmission as Onggosanusi, ¶160 & Fig. 8A( 820) & Claim 11 & ¶134-135 | Application 62/378,272: Pgs. 19-20).
Regarding Claim 10, Onggosanusi discloses the base station device of claim 9. 
Onggosanusi further discloses the transmission circuitry transmits, to the terminal device, a configuration of an interference measurement (IM) resource (¶252 | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi further discloses that the CSI configuration information configures at least K channel state information reference signals (CSI-RS) over time-frequency resources.  Examiner correlates time-frequency resources, to which CSI-RS have been scheduled, as "interference measurement (IM) resources"), and a configuration of a time domain operation for the IM resource (¶335 & Fig. 13 (1301) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses reception, by the UE from a transmission/reception point (TRP), of channel state information (CSI) configuration information.  ¶252, Onggosanusi further discloses that the CSI configuration information configures the time domain CSI-RS patterns by indicating where the CSI-RSs are located); and 
interference measurement for the CSI is performed by the terminal device (¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI) based on the configuration of the IM resource (¶252 & ¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI based upon previously received CSI configuration information indicating time-frequency resources corresponding to the CSI RSs), and the configuration of the time domain operation for the IM resource (¶252 & ¶335 & Fig. 13 (1302->1303) | Application 62/426,925: Pgs. 9-12: Components 1.1-1.3, Onggosanusi discloses performance, by the UE, of a measurement of the CSI based upon previously received CSI configuration information indicating time domain information regarding CSI RSs).
Regarding Claim 11, Claim 11 is rejected on the same ground as Claim 9.
Regarding Claim 12, Claim 12 is rejected on the same ground as Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ERIC NOWLIN/Examiner, Art Unit 2474